DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020, 3/31/2022, & 4/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, & 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (US Patent Application Publication # 2018/0075965).
Regarding Claim 1, Yoshioka discloses an inductor component (i.e. inductor component 1) comprising: 
a main body (i.e. magnetic layer 10 w/ first magnetic layer 11, second magnetic layer 12, inner magnetic path parts 13, and outer magnetic path part 14) that has a flat-plate shape (i.e. planar shape) and includes a magnetic layer containing a resin (i.e. resin such as an organic insulating material made of an epoxy resin, bismaleimide, liquid crystal polymer, or polyimide) and metal magnetic powder (i.e. magnetic material powder such as ferrite, an FeSi alloy such as FeSiCr, an FeCo alloy, an Fe alloy such as NiFe, or an amorphous alloy) contained in the resin; 
an inductor wiring line (i.e. spiral wirings 21/22) disposed on a plane inside the main body; 
a first vertical wiring line (i.e. vertical wiring 53) that extends, from a pad portion (i.e. connecting portion 210) which is an end portion of the inductor wiring line, in a first direction which is a normal direction with respect to the plane, to pass through the inside of the main body, and is exposed on a first principal surface side of the main body; 
a second vertical wiring line (i.e. vertical wiring 52) that extends, from the pad portion of the inductor wiring line, in a second direction which is a normal direction with respect to the plane, to pass through the inside of the main body, and is exposed on a second principal surface side of the main body; and 
an insulation layer (i.e. insulating layer 15) of a non-magnetic body in contact with at least, of a first surface on the first direction side and a side surface of the inductor wiring line, the first surface, 
wherein the first vertical wiring line includes a via conductor (i.e. via conductor 25) that extends from the pad portion toward the first direction side and passes through the inside of the insulation layer, and a columnar wiring line (i.e. third columnar wiring 33) that extends from the via conductor toward the first direction side and passes through the inside of the magnetic layer, and 
the second vertical wiring line includes a columnar wiring line (i.e. second columnar wiring 32) that extends from the pad portion toward the second direction side and passes through the inside of the magnetic layer (Fig. 1-3; Abstract; Paragraphs 0111-0149).

Regarding Claim 3, Yoshioka discloses that a central axis of the first vertical wiring line (i.e. vertical wiring 53) and a central axis of the second vertical wiring line (i.e. vertical wiring 52) are present on an identical axis (Fig. 1-3; Abstract; Paragraphs 0111-0145). This is clear in Fig. 3.

Regarding Claim 5, Yoshioka discloses that the insulation layer (i.e. insulating layer 15) is in contact with at least part of the side surface of the inductor wiring line (i.e. spiral wirings 21/22) (Fig. 1-3; Abstract; Paragraphs 0111-0145).

Regarding Claim 6, Yoshioka discloses that the insulation layer (i.e. insulating layer 15) includes at least one among an epoxy-based resin, a phenol- based resin, a polyimide-based resin, an acrylic-based resin, and a vinyl ether-based resin (i.e. an organic insulating material made of an epoxy resin, phenol, bismaleimide, liquid crystal polymer, or polyimide) (Paragraph 0150, 0154, 0156)

Regarding Claim 10, Yoshioka discloses a covering film (i.e. coating film 50) provided on a surface of the magnetic layer (Fig. 1-3; Abstract; Paragraphs 0113, 0122, 0130, 0135-0137, 0154, 0165).

Regarding Claim 11, Yoshioka discloses that a plurality of the inductor wiring lines (i.e. spiral wirings 21 & 22) is laminated in the normal direction (Fig. 7A, 7B, 8E-8L, 9A, 9B; Paragraphs 0205-0214, 0228-0236). Yoshioka shows variations of the main embodiment where multiple layers of spiral wirings are laminated on each other. 

Regarding Claim 12, Yoshioka discloses a plurality of interlayer via conductors (i.e. second via conductor 27 & third via conductor) configured to connect the inductor wiring lines (i.e. spiral wirings 21 & 22) of different layers in the normal direction, wherein at least one central axis of the plurality of interlayer via conductors is on a different axis from the central axis of each of the first vertical wiring line (i.e. vertical wiring 53) and the second vertical wiring line  (i.e. vertical wiring 52) (Fig. 7A, 7B, 8E-8L, 9A, 9B; Paragraphs 0205-0214, 0228-0236).

Regarding Claim 13, Yoshioka discloses that the inductor wiring line includes a first inductor wiring line (i.e. spiral wiring 21) and a second inductor wiring line (i.e. spiral wirings 22), and an average particle diameter of the metal magnetic powder (i.e. 5µm or less) is from one thirtieth to one third of an inscribed circle of an inner magnetic path when viewed from the normal direction of the first inductor wiring line and the second inductor wiring line (Paragraphs 0150-0151, 0164, 0166). 

Regarding Claim 14, Yoshioka discloses that the inductor wiring line includes the first inductor wiring line (i.e. spiral wiring 21) and the second inductor wiring line (i.e. spiral wirings 22), and - 42 -the average particle diameter of the metal magnetic powder (i.e. 5 µm or less) is from one thirtieth to one third of a maximum distance between the first inductor wiring line and the second inductor wiring line (i.e. 45 μm or less) (Paragraphs 0150-0151, 0156-0164, 0166).

Regarding Claim 15, Yoshioka discloses that the average particle diameter of the metal magnetic powder (i.e. 5 µm or less) is from one tenth to two-thirds of the thickness T of the magnetic layer (i.e. 100 µm or less) (Paragraphs 0150-0151, 0156-0164, 0166).  

Regarding Claim 16, Yoshioka discloses that the magnetic layer further contains ferrite powder (Paragraphs 0149-0152).  

Regarding Claim 17, Yoshioka discloses that the magnetic layer contains non-magnetic powder made of an insulator (i.e. organic insulating material made of an epoxy resin, bismaleimide, liquid crystal polymer, or polyimide/ a resin containing an SiO2 filler having an average particle size of 0.5 μm or less) (Paragraphs 0149-0153, 0156).  

Regarding Claim 18, Yoshioka discloses a substrate with a built-in inductor component (i.e. inductor-component incorporating substrate 5), comprising: 
the inductor component (i.e. inductor component 1) according to Claim 1; 
a substrate (i.e. substrate 6) in which the inductor component is embedded; and
 a substrate wiring line (i.e. a substrate wiring 6f including pattern parts 6a to 6d) including a pattern portion (i.e. pattern parts 6a to 6d) extending in a direction along a principal surface of the substrate, and a substrate via portion (i.e. via parts 6e) extending in a thickness direction of the substrate, 
wherein the substrate wiring line is connected to the inductor component at the substrate via portion (Fig. 1-3, 10, & 12A-12E; Abstract; Paragraphs 0111-0149, 0239-0263). 

Regarding Claim 19, Yoshioka discloses that the pattern portion (i.e. pattern parts 6a to 6d) of the substrate wiring line is disposed in parallel to the plane on which the inductor wiring line is disposed (Fig. 1-3, 10, & 12A-12E; Abstract; Paragraphs 0111-0149, 0239-0263). 

Regarding Claim 20, Yoshioka discloses that a central axis of the first vertical wiring line (i.e. vertical wiring 53) and a central axis of the second vertical wiring line (i.e. vertical wiring 52) are present on an identical axis (Fig. 1-3; Abstract; Paragraphs 0111-0145). This is clear in Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US Patent Application Publication # 2018/0075965) in view of Yoshioka et al. (Japanese Patent Application Publication # JP2018-134185, all citations referring to US Child Application Publication 2020/0027645 as a translation, hereinafter Yoshioka B).
Regarding Claim 2, Yoshioka discloses that - 40 -the via conductor (i.e. via conductor 25) of the first vertical wiring line (i.e. vertical wiring 53) is connected to the first surface of the inductor wiring line (Fig. 1-3; Abstract; Paragraphs 0111-0145).  
Yoshioka does not explicitly disclose that the side surface of the inductor wiring line has a tapered shape such that a width of the first surface of the inductor wiring line is larger than a width of a second surface on an opposite side to the first surface of the inductor wiring line.
Yoshioka B teaches that the side surface (i.e. side surface 212a) of the inductor wiring line (i.e. second conductor layer 212 of spiral wiring 21) has a tapered shape (i.e. taper angle) such that a width of the first surface of the inductor wiring line is larger than a width of a second surface on an opposite side to the first surface of the inductor wiring line (Fig. 1B, 2; Abstract; Paragraphs 0028, 0100-0104, claim 15).
Yoshioka B teaches that it is well known in the art of inductor components for the side surface of an inductor wiring line to have a tapered shape or angle in order to improve the filling property of the magnetic layer on the side surface of the spiral wiring. It would have been obvious to one skilled in the art to make the side surface of the inductor wiring line of Yoshioka with a tapered shape, as taught by Yoshioka B, in order to improve the filling property of the magnetic layer on the side surface of the spiral wiring. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US Patent Application Publication # 2018/0075965).
Regarding Claim 4, Yoshioka does not explicitly disclose that a cross-sectional area of the first vertical wiring line and a cross-sectional area of the second vertical wiring line are different from each other. However, making the cross-sectional areas of the first and second vertical wirings different from each other constitutes a mere change in size of a component and is within the scope of one skilled in the art. It would have been an obvious matter of design choice to make a cross-sectional area of the first vertical wiring line and a cross-sectional area of the second vertical wiring line different from each other in Yoshioka, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 7, Yoshioka does not explicitly disclose that as for the first vertical wiring line and the second vertical wiring line, a minimum distance to the metal magnetic powder is equal to or less than 200 nm. However, making a minimum distance to the metal magnetic powder equal to or less than 200 nm constitutes a mere change in size of a component and is within the scope of one skilled in the art. It would have been an obvious matter of design choice to make a minimum distance to the metal magnetic powder equal to or less than 200 nm in Yoshioka, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Yoshioka does not explicitly disclose that a minimum distance between the inductor wiring line and the metal magnetic powder is equal to or less than 200 nm. However, making a minimum distance between the inductor wiring line and the metal magnetic powder equal to or less than 200 nm constitutes a mere change in size of a component and is within the scope of one skilled in the art. It would have been an obvious matter of design choice to make a minimum distance between the inductor wiring line and the metal magnetic powder equal to or less than 200 nm in Yoshioka, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US Patent Application Publication # 2018/0075965) in view of Mimura et al. (US Patent Application Publication # 2016/0035476).
Regarding Claim 9, Yoshioka does not explicitly disclose that the magnetic layer includes a principal surface that has irregularities and is parallel to the plane, and an arithmetic average roughness Ra of the irregularities of the principal surface of the magnetic layer is one tenth or less of a thickness T of the magnetic layer.  
Mimura teaches that the magnetic layer (i.e. magnetic body 12) includes a principal surface that has irregularities and is parallel to the plane, and an arithmetic average roughness Ra (i.e. Ra in a range between 0.1 and 2.1 µm) of the irregularities of the principal surface of the magnetic layer is one tenth (i.e.                 
                    
                        
                            2.1
                             
                            µ
                            m
                        
                        
                            50
                             
                            µ
                            m
                        
                    
                    ×
                    100
                    =
                    4.2
                    %
                
            ) or less of a thickness T of the magnetic layer (i.e. 50 µm) (Fig. 3 & 4; Table 1; Paragraph 0054-0055).
Mimura teaches that it is well known in the art of inductor coil components with a magnetic layer or body to provide irregularities or roughness on a surface of said layer in order to improve the mounting strength and peel strength when another component is mounted on the surface. It would have been obvious to one skilled in the art to provide irregularities or roughness on a surface of the magnetic layer in Yoshioka, as taught by Mimura, in order to improve the mounting strength or peel strength when a component is mounted on said surface.

Relevant Cited Art











The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847  

/William H. Mayo III/Primary Examiner, Art Unit 2847